Dissenting Opinion.
Morris, J.
— I agree with the majority opinion in the conclusion that the act of 1911, supra, did not affect appellant’s right to contest his brother’s will, except as to the venue of the action. Assuming, without deciding, that the state board of charities, is either authorized to accept a devise or execute a charitable trust, it does not follow that the will contest in question constituted an action against the State in its sovereign capacity. Tindal v. Wesley (1897), 167 U. S. 204, 17 Sup. Ct. 770, 42 L. Ed. 137. But, were it such a suit, then it must be conceded that the State of Indiana has authorized such action against itself, for the statute (§3154 Burns-1908, supra) expressly requires all beneficiaries to be made parties to such contest. The right to make a will is not conferred upon persons of unsound mind. §3112 Burns 1914, §2556 R. S. 1881. The complaint in the contest alleged the invalidity of *558the will because the testator was of unsound mind. In such event the purported will did not affect the right of the heir to take by descent. Crawfordsville Trust Co. v. Ramsey (1912), 178 Ind. 258, 271, 98 N. E. 177; Tindal v. Wesley, supra. If the state is a beneficiary under an invalid will it may be made a party in the contest thereof, within the three-year limit for such actions, regardless of whether it has taken possession of the thing purported to be devised or bequeathed to it.
I can not concur, however, in the decision of the majority that no reversible error was committed in the exclusion of evidence offered by appellant. Illegality of consideration was not the only defense relied on. The third paragraph of answer alleges that the execution of the contract by appellant was procured by means of a fraudulent conspiracy between appellee and appellant’s previously employed attorneys at Marion, William J. Houck and Roscoe A. Hevelin. The fourth paragraph of answer alleges, among other things, that appellee secured the execution of the contract by appellant through alleged fraudulent acts of said Houck and Hevelin, while they were acting as, agents for appellee.
The contract was signed by appellant in the evening, on February 16,1911. Appellant was living in Grant county, while appellee resided in Indianapolis. They were strangers to each other, and had theretofore had no correspondence. As attorneys for appellant, Houck and Hevelin had commenced a suit in Grant county to contest the will, but the trial court had overruled their demurrer to a plea in abatement. Appellee testified that Mr. Houck came to Indianapolis and informed him about the status of the contest suit, and also that a bill had been introduced in the lower house of the general *559assembly (then in session) to authorize the State to be sued in will contests, but that the passage of the bill was doubtful because of opposition in the senate. Appellee further testified that Houck stated to him that appellant desired to employ him to assist in the will contest. Appellee replied that he would consider the matter, and, if he decided to accept employment, he would forward to Houck a written proposition stating terms. Two or three days later appellee prepared the contract sued on, which contained a blank for acknowledgment before a notary, and forwarded it to Houck by mail. The proposition forwarded was in the possession of Houck and Hevelin for about a week prior to February 16, 1911, when appellant signed it in Hevelin’s office. It was acknowledged before a notary in another office on the “opposite side of the square.”
The trial court refused appellant’s offer to prove by himself, that he néver gave "Mr. Houck any authority to negotiate with appellee for the latter’s employment. It also refused appellant the privilege of testifying that when he signed the contract in Hevelin’s office the latter said to him: “You must not acknowledge it before the notary in my office for the reason that I don’t know what trouble may come from this contract, and you must take it out and acknowledge it before some other notary and then return the contract to me.” The trial court also excluded the offered evidence of appellant that on the day the contract was signed by him, and before he signed it, attorney Houck said: “You must sign the contract today, and it must be in Indianapolis to-morrow morning by 9 o’clock, or the bill is killed, or will be killed.” A son of appellant testified that he heard a conversation between his father and appellee, in the summer of 1913, *560when appellee demanded payment of the $20,000 provided for in the contract; that on that occasion appellee said that Houck had employed him to put the bill through the legislature, and that he did not think that it would have passed without his help. Appellee denied having made such statement. It is conceded that appellee performed services in relation to the legislative measure. Whether these services were gratuitous and collateral ' to the employment was the main question on the issue of illegal consideration.
I am of the opinion that Hevelin’s statement about the notary, when the contract was signed, was admissible as a part of the res gestae. I fail to see why, under the issues, appellant should not have been permitted to testify that he never authorized Houck to negotiate with appellee regarding the latter’s employment. An attorney employed to prosecute an action is not thereby authorized to employ other counsel for the client. I am further of the opinion that what was said by Houck to induce appellant to sign the proposed contract was admissible. For the purpose of procuring appellant’s signature, it must be conceded that Houck was appellee’s agent. The written proposition was sent to Houck for appellant’s signature and, when signed, was delivered to appellee by Houck or Hevelin. I think the exclusion constituted reversible error. Heller v. Crawford (1871), 37 Ind. 279; 10 R. C. L. 173. The fact that the written contract on its face makes no reference to legislative services does not preclude parol evidence that such services were contemplated in the employment. On the evidence admitted the jury found for appellee. Whether the finding would have been the same, had the excluded evidence been admitted, it is impos*561sible to say, and I think a new trial should be awarded because of such exclusion.
Note. — Reported in 112 N. E. 883. Validity of contracts for contingent compensation in procuring legislation, 6 Ann. Cas. 218; Ann. Cas. 1916E 948; 30 L. R. A. 737; 4 L. R. A. (N. S.) 213; 9 Cye 486, 488. See under (5) 36 Cye 918; 108 Am. St. 831; (8) 40 Cyc 1240; (14) 9 Cye 483; (15) 9 Cyc 570.